DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saadany et al (US 2011/0222067) in view of Hambeck et al (US 2015/0316762).
In regards to claim 1, Saadany discloses a method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror, comprising:
S1: using pulse signals as driving signals to drive a capacitive feedback micro torsion mirror to vibrate; ensuring free torsion of the micro torsion mirror for at least 0.5 cycles during the interval of two sets of adjacent driving pulses (Fig. 6 and paragraphs 40-41);
S2: extracting a capacitive feedback signal of the capacitive feedback micro torsion mirror, and converting the capacitive feedback signal into a voltage signal (Figs. 2, 4 and paragraph 37);
S3: amplifying the voltage signal obtained in S2 (Figs. 2, 4 and paragraph 37).

S4: extracting the amplified voltage signal as a real capacitive feedback signal during the interval of two sets of adjacent driving pulses.
Hambeck discloses using a pulse signal as a driving signal (Fig. 3 and paragraphs 36-37); and
S4: extracting the amplified voltage signal as a real capacitive feedback signal during the interval of two sets of adjacent driving pulses (Hambeck: Fig. 3 and paragraphs 36-37; Saadany: Figs. 2, 4 and paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Saadany with the teachings of Hambeck, using a pulse signal as a driving signal, because it allows any movement pattern to be applied to the micro torsion mirror (paragraphs 4-10).

In regards to claim 2, Saadany does not disclose the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 1, wherein S4 is implemented by:
starting capture of the amplified voltage signal after a preset period t since the emission of a set of driving pulses, and stopping the capture before the emission of a subsequent set of driving pulses, wherein the period t is greater than or equal to a duration of an interference signal actually observed.
Hambeck discloses starting capture of the amplified voltage signal after a preset period t since the emission of a set of driving pulses, and stopping the capture before the emission of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Saadany with the teachings of Hambeck, using a pulse signal as a driving signal, because it allows any movement pattern to be applied to the micro torsion mirror (paragraphs 4-10).

In regards to claim 3, Saadany discloses the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 1, wherein S4 is implemented by:
converting the voltage signal into a digital signal using an analog-to-digital conversion circuit and outputting the digital signal to a processor (DSP 170), which starts processing of the digital signal after a preset period t since the emission of a set of driving pulses and stops the processing before the emission of a subsequent set of driving pulses, wherein the period t is greater than or equal to a duration of an interference signal actually observed (Fig. 3 and paragraphs 33-36).

In regards to claim 4, Saadany discloses the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 1, wherein S4 is implemented by:
after a preset period t since the emission of a set of driving pulses, using a switch to allow the passage of the amplified voltage signal until a subsequent set of driving pulses is 

In regards to claim 5, Saadany does not disclose the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 1, wherein,
the pulse signals in Si are pulse width modulation signals with a duty ratio of 1% -50%.
Hambeck discloses the pulse signals in Si are pulse width modulation signals with a duty ratio of 1% -50% (paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Saadany with the teachings of Hambeck, using a pulse signal as a driving signal, because it allows any movement pattern to be applied to the micro torsion mirror (paragraphs 4-10).

In regards to claim 6, Saadany does not disclose the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 5, wherein,
the duty cycle of the pulse width modulation signals is 10%.
Hambeck discloses the duty cycle of the pulse width modulation signals is 10% (paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Saadany with the teachings of Hambeck, using a pulse 

In regards to claim 7, Saadany does not disclose the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 1, wherein,
the pulse signals in Si are N sets of pulse signals with adjustable pulse width and frequency, each of the sets of pulse signals includes at least one pulse, wherein N is any positive integer, and each set of pulse signals with adjustable pulse width and frequency is used as a set of driving signals.
Hambeck discloses the pulse signals in Si are N sets of pulse signals with adjustable pulse width and frequency, each of the sets of pulse signals includes at least one pulse, wherein N is any positive integer, and each set of pulse signals with adjustable pulse width and frequency is used as a set of driving signals (Fig. 3 and paragraphs 36-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Saadany with the teachings of Hambeck, using a pulse signal as a driving signal, because it allows any movement pattern to be applied to the micro torsion mirror (paragraphs 4-10).

In regards to claim 10, Saadany does not disclose the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 1, wherein, the pulse signals have pulses at a high level and intervals at a fixed low level.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Saadany with the teachings of Hambeck, using a pulse signal as a driving signal, because it allows any movement pattern to be applied to the micro torsion mirror (paragraphs 4-10).

In regards to claim 11, Saadany does not disclose the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 1, wherein, the pulse signals have pulses at a low level and intervals at a fixed high level.
Hambeck discloses wherein, the pulse signals have pulses at a low level and intervals at a fixed high level (Figs. 3-4 and paragraphs 36-39; there are pulses at a low level below a fixed level which is higher than the pulse level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Saadany with the teachings of Hambeck, using a pulse signal as a driving signal, because it allows any movement pattern to be applied to the micro torsion mirror (paragraphs 4-10).

In regards to claim 12, Saadany discloses the method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror according to claim 1, wherein, the driving signals drive all comb tooth pairs of the micro torsion mirror, and capacitive feedback signals 

In regards to claim 13, Saadany discloses a driving circuit for a capacitive feedback micro torsion mirror for implementing the method of claim 1, comprising a driving signal source, a capacitance detection circuit, an amplifier circuit and a signal extraction circuit;
the driving signal source (actuation signal from ASIC) has an output terminal connected to driving comb teeth of the capacitive feedback micro torsion mirror, so as to send driving signals to drive the capacitive feedback micro torsion mirror to vibrate (Fig. 6 and paragraphs 40-41);
the capacitance detection circuit (capacitance sensing circuit 130) has an input terminal connected to capacitive feedback comb teeth of the capacitive feedback micro torsion mirror, converts a capacitive signal into a voltage signal, and has an output terminal connected to an input terminal of the amplifier circuit (amplifier 210), an output terminal of which is connected to an input terminal of the signal extraction circuit (low pass filter 220); and the signal extraction circuit extracts an amplified voltage signal during an interval of two adjacent sets of driving pulses (Figs. 4, 6 and paragraphs 37, 40-41).

Allowable Subject Matter
Claims 8-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 26, 2022